DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Sour Cherry Anti-inflammatory Composition

Claim Objections
Claims 1, 5, 7 and 11 are objected to because of the following informalities:  the term “cheery” is a misspelling in steps “d” and “h” of claims 1 and 7 and in line 3 of claims 5 and 11.  The correct spelling is cherry.  Appropriate correction is required.

Double Patenting
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10813966. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘966 patent recite a biotherapeutic anti-inflammatory topical composition in the form of a phase-stable comprising the same ingredients as those in the instant application.  Claim 1 does not recite the composition is phase-stable, but the composition is the same as that claimed in claim 1 of the ‘966 and the product by process is the same.  With regards to claim 7 of the instant application, the claims are drawn to a biotherapeutic anti-inflammatory topical composition in the form of a phase-stable emulsion, containing the same ingredients and the same product. The distinction is the inherent properties of the composition and that the composition recites effective amounts of the ingredients. The additional limitations in the dependent claims are Thus, the composition claims of the instant application anticipates the claimed invention of the ‘966 patent.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699